Case 18-06146        Doc 44     Filed 11/20/18     Entered 11/20/18 12:55:15          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 18-06146
         Jeffrey Jaskoske

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/04/2018.

         2) The plan was confirmed on 07/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/08/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-06146       Doc 44      Filed 11/20/18    Entered 11/20/18 12:55:15               Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $1,870.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $1,870.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                     $106.60
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $106.60

 Attorney fees paid and disclosed by debtor:               $2,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim          Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted       Allowed         Paid         Paid
 CENLAR FSB                     Secured        8,141.13       8,141.13       8,141.13           0.00       0.00
 CENLAR FSB                     Secured             0.00          0.00           0.00           0.00       0.00
 COTTONWOOD FINANCIAL LTD       Unsecured      1,103.87       1,103.87       1,103.87           0.00       0.00
 MECHANICS BANK                 Unsecured           0.00           NA             NA            0.00       0.00
 OAKWOOD HILLS CONDO ASSOC      Secured       10,692.28     10,692.28      10,692.28            0.00       0.00
 OAKWOOD HILLS CONDO ASSOC      Secured             0.00          0.00           0.00           0.00       0.00
 ARS NATIONAL SERVICES INC/CHAS Unsecured      7,276.31            NA             NA            0.00       0.00
 CAPITAL ONE BANK USA NA        Unsecured         761.97           NA             NA            0.00       0.00
 WESTOX LABS                    Unsecured          60.00           NA             NA            0.00       0.00
 WINFIELD LABORATORY CONSULTA Unsecured            66.07           NA             NA            0.00       0.00
 CENTRAL DUPAGE EMERGENCY PHY Unsecured           537.29           NA             NA            0.00       0.00
 CHASE                          Unsecured         568.13           NA             NA            0.00       0.00
 CITIBANK NA                    Unsecured      2,143.79            NA             NA            0.00       0.00
 COMCAST                        Unsecured      1,127.71            NA             NA            0.00       0.00
 FOOTPRINTS                     Unsecured      8,460.79            NA             NA            0.00       0.00
 HEALTHQUEST LABORATORIES       Unsecured         560.00           NA             NA            0.00       0.00
 LIFETIME                       Unsecured         237.95           NA             NA            0.00       0.00
 VERIZON                        Unsecured      2,482.19       2,434.78       2,434.78           0.00       0.00
 WELLS FARGO FINANCIAL BANK     Unsecured            NA         989.32         989.32           0.00       0.00
 WELLS FARGO FINANCIAL BANK     Secured        2,957.75       2,957.75       2,957.75      1,763.40        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-06146        Doc 44      Filed 11/20/18     Entered 11/20/18 12:55:15              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $8,141.13              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $13,650.03          $1,763.40              $0.00
 TOTAL SECURED:                                          $21,791.16          $1,763.40              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,527.97                $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $106.60
         Disbursements to Creditors                             $1,763.40

 TOTAL DISBURSEMENTS :                                                                       $1,870.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
